      Case: 1:19-cv-07143 Document #: 1 Filed: 10/30/19 Page 1 of 4 PageID #:1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

TRUSTEES OF CHICAGO REGIONAL COUNCIL                   )
OF CARPENTERS PENSION FUND, CHICAGO                    )
REGIONAL COUNCIL OF CARPENTERS                         )
WELFARE FUND, CHICAGO REGIONAL                         )
COUNCIL OF CARPENTERS SUPPLEMENTAL                     )
RETIREMENT FUND, and the CHICAGO                       )
REGIONAL COUNCIL OF CARPENTERS                         )      Case No.
APPRENTICE & TRAINEE PROGRAM FUND,                     )
                                                       )
                                  Plaintiffs,          )
                                                       )      Judge
      vs.                                              )
                                                       )
SAMAP USA CORP.,                                       )
                                                       )
                                  Defendant.           )

                                     COMPLAINT

      Now come the Plaintiffs, the Trustees of the Chicago Regional Council of

Carpenters Pension Fund, et al., by their attorney, Nicholas E. Kasmer of McGann,

Ketterman, & Rioux complaining of the Defendant, SAMAP USA CORP., and allege as

follows:


      1.     This action arises under Section 502 of the Employee Retirement Income

Security Act and Section 301 of the Taft-Hartley Act. (29 U.S.C. §§1132 and 185).

Jurisdiction is founded on the existence of questions arising thereunder.
      Case: 1:19-cv-07143 Document #: 1 Filed: 10/30/19 Page 2 of 4 PageID #:1




       2.     The Chicago Regional Council of Carpenters Pension Fund, the Chicago

Regional Council of Carpenters Welfare Fund, Chicago Regional Council of Carpenters

Supplemental Retirement Funds, and the Chicago Regional Council of Carpenters

Apprentice Training Fund ("Trust Funds") receive contributions from numerous

employers pursuant to Collective Bargaining Agreements between the employers and

the Chicago Regional Council of Carpenters, ("Union"), and therefore, are

multiemployer plans. (29 U.S.C. §1002). The Trust Funds are administered at 12 East

Erie, Chicago, Illinois and venue is proper in the Northern District of Illinois.


       3.     SAMAP USA CORP., is an employer engaged in an industry affecting

commerce entered into a Collective Bargaining Agreement whose terms require itself to

pay fringe benefits to the Trust Funds.


       4.     The Collective Bargaining Agreement also binds SAMAP USA CORP., to

the provisions of the Agreement and Declarations of Trust that created the Trust Funds

("Trust Agreements").


       5.     SAMAP USA CORP., is required to make contributions to the Trust Funds

for each hour worked by its carpenter employees at the rate and in the manner specified

in the Collective Bargaining Agreements and Trust Agreements. In addition, SAMAP

USA CORP., is required to make contributions to the Trust Funds measured by the




                                              2
      Case: 1:19-cv-07143 Document #: 1 Filed: 10/30/19 Page 3 of 4 PageID #:1




hours worked by subcontractors that are not signatory to a Collective Bargaining

Agreement with the Union.


      6.     Pursuant to the provisions of the Trust Agreements and the Collective

Bargaining Agreements, SAMAP USA CORP., is required to provide access to the

records necessary for the Trust Funds to determine whether there has been compliance

with the obligation to contribute to the Trust Funds.


      7.     SAMAP USA CORP., breached the provisions of the Collective Bargaining

Agreement by failing to allow Plaintiffs to complete an audit of Defendant's books and

records for the period April 1, 2017 through March 31, 2018, after demand for audit was

made upon SAMAP USA CORP.


      8.     Plaintiffs have been required to employ the undersigned attorneys to

compel the audit of the Defendant’s books and records.


      9.     SAMAP USA CORP., is obligated to pay the attorney and auditor fees and

court costs incurred by the Plaintiffs pursuant to the Collective Bargaining Agreements,

the Trust Agreements and/or 29 U.S.C. §1132(g)(2)(D).


      10.    According to the Collective Bargaining Agreement, the Trust Agreements

and/or 29 U.S.C. §1132(g), SAMAP USA CORP., is obligated to pay any fringe benefit




                                            3
      Case: 1:19-cv-07143 Document #: 1 Filed: 10/30/19 Page 4 of 4 PageID #:1




contributions shown to be due upon completion of the audit, as well as liquidated

damages and interest.


       11.    Pursuant to 29 U.S.C. §1132(g)(2), Plaintiffs are entitled to an amount

equal to the greater of:

       (a)    double interest; or
       (b)    interest plus liquidated damages.


       WHEREFORE, Plaintiffs pray:
       A. That the Defendant, SAMAP USA CORP., be required to provide
          access to its records within ten (10) days for the period of April 1, 2017
          through March 31, 2018, so that the audit can be completed.
       B. That Defendant, SAMAP USA CORP., be ordered to pay all
          contributions shown to be due upon completion of the audit.
       C. That Defendant, SAMAP USA CORP., be ordered to pay the attorney
          and auditor fees and costs incurred by the Plaintiffs.
       D. That Defendant, SAMAP USA CORP., be ordered to pay liquidated
          damages and interest.
       E. That Plaintiffs have such other and further relief as by the Court may
          be deemed just and equitable all at the Defendant's cost.

                                          Respectfully Submitted,
                                          TRUSTEES OF THE CHICAGO REGIONAL
                                          COUNCIL PENSION FUND et al.
                                                s/Nicholas E. Kasmer
                                          By: ________________________
                                                Nicholas E. Kasmer

Nicholas E. Kasmer
Attorney for Plaintiffs
McGann, Ketterman, & Rioux
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601


                                             4
